Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cotier et al. (US 20160123745 A1).
Regarding claim 1, Cotier et al. discloses a method performed by a mobile computing system (system 102; the user 104 may interact with the system 102 via a user computing device 106 of any type and a headset 108, or just the headset 108 alone. The user device 106 may correspond to any type of portable computing device having any form factor, para. 0067.), the method comprising: 
determining a computing experience for a user of the mobile computing system (a user may use the system 102 as a way of enriching the user's experience as the user moves through any type of space, familiar or unfamiliar. In one scenario, for instance, the user may use the system 102 as a guide in conducting a planned journey from a source location to a target location, subject to a desired timetable, para. 0075); 
102 may use any combination of communication conduits 114 to couple the above-described components together. For example, the user device 106 may interact with the headset 108 via any wireless communication mechanism (e.g., using BLUETOOTH communication), and or any hardwired communication mechanism (e.g., via a USB connection, etc.). The user device 106 and the headset 108 may communicate with remote components of the system 102 via a cellular connection, a Wi-Fi connection, para. 0072), wherein each respective wireless device is in proximity to a travel route of the mobile computing system (system 102 uses a different technique to determine the user's current location at each time, para. 0337); 
receiving, over each respective wireless connection between the mobile computing system and a respective wireless device, location-based information that is associated with a location of the respective wireless device in proximity to the travel route (the beacon-based guidance module 422 can leverage the services of the path guidance module 420 to direct the user in the desired direction using a three-dimensional sound and/or based on other guidance information (such as a non-three-dimensional sound, displayed instructions, etc.). For example, assume that the user's user device 106 detects that it is in the range of beacon b.sub.4. The path guidance module 420 will determine, based on the predetermined journey information, that the next waypoint along the user's journey corresponds to the beacon b.sub.5. The path guidance module 420 can then generate a three-dimensional sound which the user will perceive as originating from the right side of the user, which serves to direct the user towards the next waypoint (e.g., beacon b.sub.5). The user will interpret this cue as an instruction that 
presenting, through a display (display output mechanism(s) 318 may correspond, for instance, to a LCD type, para. 0133; system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user. In another case, the system 102 can display directional prompts which assist the user in moving in a recommended direction, and so on. Moreover, the system 102 can modify the type of information that is displayed to accommodate any visual impairments that may affect a particular user, e.g., by displaying simplified and enlarged information for users with impairments in sight, para. 0165) of the mobile computing system, the location-based information received from each of the plurality of wireless devices, wherein the location- based information is presented according to the determined computing experience (ability of the system 102 to automatically deliver information to the user at appropriate junctures along the user's path. In this mode of operation, the user's encounter with the environment may constitute the events which trigger the delivery of information, e.g., in the form of the above-described different types of IOIs. In addition, at any time, the user may manually interact with either the smartphone or the headset 108 to manually explore his environment and to obtain information regarding any of the IOIs described above. For example, in a first manner of interaction, the user may tap on a touch-sensitive surface of the smartphone at any given time along the journey. In response to a single tap, the system 102 will announce top-level information regarding the user's present context. For example, at time t.sub.1, the system may 102 will provide more detailed information regarding the present context. In response to a triple tap, the system 102 will provide instructions which allow the user to interact with the smartphone, e.g., for the purpose of obtaining additional information regarding the context, and to invoke various functions pertaining to the current context, para. 0106).
Regarding claim 2, Cotier et al. discloses the method of claim 1, wherein determining the computing experience includes receiving a selection of the computing experience that is made by the user through the mobile computing system (user may invoke special modes for use in exploring his immediate environment. For example, in response to activating an explore mode, the system 102 can determine the current focus of attention of the user, which may correspond to the direction at which the user is presumed to be looking at the current time (which, in turn, may be determined based on one or more orientation determination mechanisms), para. 0111).
Regarding claim 3, Cotier et al. discloses the method of claim 1, wherein determining the computing experience includes: 
accessing at least one data source that stores a schedule of the user (the SI module 302 may interact with any external information provided in one or more data stores 330. For example, the external information may provide publically accessible map information, transportation schedule information, alert information, business and personal directory information, social network information, calendar information, etc., and so on, para. 0135); and 
404 may store information which defines one or more journeys. For example, the journey information may describe the waypoints in the journey, and/or any other information regarding the journey. A data store 406 may store search results provided by a search engine; those results may be produced, upon direction of the user, during the course of the journey or a user's more general interaction with a space. A data store 408 may store a history of tabs created by the user in the course of the user's interaction with the SI module 302, para. 0137).
Regarding claim 4, Cotier et al. discloses the method of claim 1, wherein: 
at least two of the plurality of wireless devices are at different locations in proximity to the travel route and the respective location-based information received from each of the at least two wireless devices is presented, through the display, during different periods of time (the beacon-based guidance module 422 can leverage the services of the path guidance module 420 to direct the user in the desired direction using a three-dimensional sound and/or based on other guidance information (such as a non-three-dimensional sound, displayed instructions, etc.). For example, assume that the user's user device 106 detects that it is in the range of beacon b.sub.4. The path guidance module 420 will determine, based on the predetermined journey information, that the next waypoint along the user's journey corresponds to the beacon b.sub.5. The path guidance module 420 can then generate a three-dimensional sound which the user will perceive as originating from the right side of the user, which serves to direct the user towards the next waypoint (e.g., beacon b.sub.5). The user will interpret this cue as an instruction that he or she should turn to the right. The user will 
Regarding claim 5, Cotier et al. discloses the method of claim 1, wherein: the computing experience includes at least one regulation that indicates at least: 
i) a first type of content to be displayed while the computing experience is employed, and ii) a second type of content to not be displayed while the computing experience is employed; and presenting the location-based information includes presenting the first type of content and not presenting the second type of content (user may customize the behavior of the system 102 in any manner (with respect to contextual IOIs and/or any other type of IOI). For example, the user can specify the types of prompts that he wishes to receive along his route, e.g., by indicating he would like to receive information regarding a first type of store, but not a second type of store. The user may also specify the timing at which he would like to receive the information. For example, the user can specify the maximum distance (from his current location) that should be considered when notifying him of the existence of contextual IOIs. The user may make these settings prior to embarking on the journey. In addition, the user may dynamically change the type and quantity of information delivered by the system over the course of the journey, e.g., by dialing back on the amount of information that is automatically provided by the system, para. 0094).
Regarding claim 6, Cotier et al. discloses the method of claim 1, wherein at least a portion of the location-based information that is associated with the location of the respective wireless device is stored locally on the respective wireless device (beacon-based guidance module 422 provides assistance to the user in navigating within an indoor and/or output space 422. The beacon-based guidance module 422 may consult beacon information provided in a data store 424. The beacon information may describe the codes associated with the beacons that have been placed in the environment and their respective locations within the environment, para. 0143).
Regarding claim 7, Cotier et al. discloses the method of claim 1, wherein the mobile computing system is a wearable computing device (user device 106 may correspond to a smartphone, a tablet-type computing device, a laptop computing device, a netbook-type computing device, a media consumption device (such as a book reader-type computing device or a music-playing computing device), a portable game device, a wearable computing device (such as eyewear, goggles, etc.), and so on, para. 0067).
Regarding claim 8, Cotier et al. discloses the method of claim 1, wherein at least a portion of the location-based information that is associated with the location of the respective wireless device is communicated to the mobile computing system responsive to the mobile computing system scanning a marker that is proximal (each beacon is a passive device (such as a passive RFID) that may be interrogated by the user device 106 (or some other interrogating device) when that device is within a prescribed distance to the beacon, para. 0332) to the location (beacons may emit electromagnetic radiation of any type, such as radio waves, infrared waves, etc. In other cases, the beacons may emit sound waves (e.g., in the ultrasound range). Further, in some cases, the beacons may generate signals according any protocol or combination of protocols, such as the BLUETOOTH protocol, the Wi-Fi protocol, etc. For 
Regarding claim 9, Cotier et al. discloses the method of claim 8, wherein at least the portion of the location-based information is communicated to the mobile computing system from a cloud-based storage system (para. 0177).
Regarding claim 10, Cotier et al. discloses the method of claim 1, wherein: 
the display of the mobile computing system is an augmented reality display or a mixed reality display (a headset can incorporate any of the above-identified features (including the input mechanisms 608) together with a head-mounted display (HMD) device of any type, e.g., as physically implemented as eyewear (e.g., goggles), a helmet, etc. The system 102 may display any type of information using the head-mounted display device. For example, the system 102 may display any of the menus and other information described in the next section (Section C) via the head-mounted display device, or some subset thereof. In another case, the system 102 may display computer-generated information that is mixed with information associated with the real world with which the user interacts, to thereby provide an augmented reality experience, para. 0165); 
102 may display any type of information using the head-mounted display device. For example, the system 102 may display any of the menus and other information described in the next section (Section C) via the head-mounted display device, or some subset thereof. In another case, the system 102 may display computer-generated information that is mixed with information associated with the real world with which the user interacts, to thereby provide an augmented reality experience. For example, the system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user. In another case, the system 102 can display directional prompts which assist the user in moving in a recommended direction, and so on. Moreover, the system 102 can modify the type of information that is displayed to accommodate any visual impairments that may affect a particular user, e.g., by displaying simplified and enlarged information for users with impairments in sight, para. 0165); and
presenting the location-based information includes using the geometric information to present a virtual representation of the feature in the display (system 102 may display any type of information using the head-mounted display device. For example, the system 102 may display any of the menus and other information described in the next section (Section C) via the head-mounted display device, or some subset thereof. In another case, the system 102 may display computer-generated information that is mixed with information associated with the real world with which the user interacts, to thereby provide an augmented reality experience. 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user, para. 0165).
Regarding claim 11, Cotier et al. discloses a mobile computing system (system 102) comprising: 
a display (display output mechanism(s) 318 may correspond, for instance, to a LCD type display, para. 0133); 
at least one processor (processing mechanism 5302, para. 0359) communicatively coupled to the display (used to implement any of the user device 106, any of the remote processing resources 112, the processing equipment used by the headset 108, the separate user computing device 110, and so on, para. 0359); and 
memory communicatively coupled (para. 0361) to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
determining a computing experience for a user of the mobile computing system (a user may use the system 102 as a way of enriching the user's experience as the user moves through any type of space, familiar or unfamiliar. In one scenario, for instance, the user may use the system 102 as a guide in conducting a planned journey from a source location to a target location, subject to a desired timetable, para. 0075); 11WO 2020/010226PCT/US2019/040544 
establishing a wireless connection between the mobile computing system and each of a plurality of wireless devices, wherein each respective wireless device is in proximity to a travel route of the mobile computing system (system 102 may use any combination of communication conduits 114 to couple the above-described components together. For example, the user 106 may interact with the headset 108 via any wireless communication mechanism (e.g., using BLUETOOTH communication), and or any hardwired communication mechanism (e.g., via a USB connection, etc.). The user device 106 and the headset 108 may communicate with remote components of the system 102 via a cellular connection, a Wi-Fi connection, para. 0072), wherein each respective wireless device is in proximity to a travel route of the mobile computing system (system 102 uses a different technique to determine the user's current location at each time, para. 0337); 
receiving, over each respective wireless connection between the mobile computing system and a respective wireless device, location-based information that is associated with a location of the respective wireless device in proximity to the travel route (the beacon-based guidance module 422 can leverage the services of the path guidance module 420 to direct the user in the desired direction using a three-dimensional sound and/or based on other guidance information (such as a non-three-dimensional sound, displayed instructions, etc.). For example, assume that the user's user device 106 detects that it is in the range of beacon b.sub.4. The path guidance module 420 will determine, based on the predetermined journey information, that the next waypoint along the user's journey corresponds to the beacon b.sub.5. The path guidance module 420 can then generate a three-dimensional sound which the user will perceive as originating from the right side of the user, which serves to direct the user towards the next waypoint (e.g., beacon b.sub.5). The user will interpret this cue as an instruction that he or she should turn to the right. The user will continue in this direction until he or she encounters another beacon (e.g., beacon b.sub.5), at which time the direction of the user may be updated, para. 0339); and 
display output mechanism(s) 318 may correspond, for instance, to a LCD type, para. 0133; system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user. In another case, the system 102 can display directional prompts which assist the user in moving in a recommended direction, and so on. Moreover, the system 102 can modify the type of information that is displayed to accommodate any visual impairments that may affect a particular user, e.g., by displaying simplified and enlarged information for users with impairments in sight, para. 0165), the location-based information received from each of the plurality of wireless devices, wherein the location-based information is presented according to the determined computing experience (ability of the system 102 to automatically deliver information to the user at appropriate junctures along the user's path. In this mode of operation, the user's encounter with the environment may constitute the events which trigger the delivery of information, e.g., in the form of the above-described different types of IOIs. In addition, at any time, the user may manually interact with either the smartphone or the headset 108 to manually explore his environment and to obtain information regarding any of the IOIs described above. For example, in a first manner of interaction, the user may tap on a touch-sensitive surface of the smartphone at any given time along the journey. In response to a single tap, the system 102 will announce top-level information regarding the user's present context. For example, at time t.sub.1, the system may respond to a single tap by announcing that the user is headed to waypoint w.sub.2, which may be considered a journey IOI. In response to a double tap, the system 102 will provide more detailed information regarding the present context. In response to a triple tap, the system 102 will provide instructions which 
Claim 12, a system claim, is rejected for the same reason as claim 2.
Claim 13, a system claim, is rejected for the same reason as claim 3.
Claim 14, a system claim, is rejected for the same reason as claim 4.
Claim 15, a system claim, is rejected for the same reason as claim 5.
Claim 16, a system claim, is rejected for the same reason as claim 6.
Claim 17, a system claim, is rejected for the same reason as claim 7.
Claim 18, a system claim, is rejected for the same reason as claim 8.
Claim 19, a system claim, is rejected for the same reason as claim 9.
Claim 20, a system claim, is rejected for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J LETT/Primary Examiner, Art Unit 2677